DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered.

Response to Arguments
Applicant’s arguments, filed 09/22/2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objections been withdrawn. 

Applicant’s arguments, filed 09/22/2021, with respect to the 35 USC §112(b) rejections have been fully considered and are persuasive.  The 35 USC §112(b) rejections has been withdrawn. 

Applicant’s arguments, filed 09/22/2021, with respect to the 35 USC §112(d) rejections have been fully considered and are persuasive.  The 35 USC §112(d) rejections has been withdrawn. 

Applicant’s arguments, filed 09/22/2021, with respect to the 35 USC §103 rejections have been fully considered but they are not persuasive. Applicant argues 1) neither Beers nor Tsuboyama teach or suggest an azaborine ring, 2) Kwong does not explicitly teach heterocyclic ring fusion on the ring bonded to the azaborine ring, only carbocyclic ring fusion, and 2), the above, together, suggest that the sole basis for modification is impermissible hindsight knowledge of the compounds in the present invention, and examiner has not established .
Re: 1) and 2), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP §2145.IV.
In this case, while Beers does not teach any of A1 to A4 represents boron, nor a ring containing boron and nitrogen, Kwong remedies this deficiency, and provides such guidance. Likewise, while Tsuboyama does not teach a ring containing boron and nitrogen, Kwong remedies this deficiency, and provides such guidance.
While Kwong does not exemplify heterocyclic ring fusions, Kwong in general suggests that substituents of rings A and B may be bonded to form a ring, including carbocyclic rings and heterocyclic rings (see ¶¶71-74; A and B are 5- or 6- membered rings, hence the definition of substituents in general must necessarily allow for ring fusion to yield heterocyclic or carbocyclic rings!). Kwong additionally exemplifies compounds having carbocyclic ring fusion on the azaborine ring. Hence, one of ordinary skill in the art could reasonably infer from the general disclosure of Kwong that the benefits of the azaborine ring are conferred to further fused compounds in general, and that further fused compounds in general include compounds having carbocyclic- and heterocyclic- fusion of the azaborine ring.
Re: 3), the examiner believes the reconstruction is proper and a prima facie case of obviousness has been established. While any reconstruction may be based on hindsight reasoning, so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper. See MPEP §2145.X.
In this case, Beers and/or Tsuboyama teach compounds having the specific ligands, and the advantages of the specific ligands, and suggests they are an improvement over archetypal phosphorescent emitters, such as Ir(ppy)3 and its derivatives. Kwong teaches compounds having the azaborine ring, and the advantages of the azaborine ring as compared to a benzene ring, and suggests they are an improvement over archetypal phosphorescent emitters having said benzene ring, such as Ir(ppy)3 and its derivatives.
Hence, from Beers and/or Tsuboyama, it is apparent that the specific ligands of Beers and/or Tsuboyama are an improvement over archetypal phosphorescent emitters, such as Ir(ppy)3 and its derivatives. Likewise, it is immediately apparent from Kwong, that holding all else equal, the azaborine ring of Kwong is an improvement over archetypal phosphorescent emitters having a benzene ring bonded to Ir, such as Ir(ppy)3 and its derivatives. Hence, the combination of references suggests the application Kwong’s improvement to phosphorescent emitters having a benzene ring bonded to Ir beyond the archetypal Ir(ppy)3 / Ir(ppy)3-derivatives, i.e. the ligands of Beers and/or Tsuboyama.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beers, et al., US-20140131663-A1, in view of Kwong, et al., US-20140039192-A1.

Claim 1. Beers teaches a compound (see ¶15; subset of compounds or prior art formula where one of prior art A5 to A8 is nitrogen; substituents not shown), as shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Beers’ compound does not have a ligand of Formula I, II, or III, in that it has a benzene ring instead of an azaborine ring (in the aza-benzofuran moiety), i.e. Y1, Y2, and Y3 are each C, instead of one being B, one being N, and the remainder being C. 
Kwong teaches that azaborine rings exhibit strong Metal-Ligand Charge-Transfer excited state character, which is believed to be desirable as it indicates a stable complex for device operation (see ¶¶61-62), and that azaborine moieties can be incorporated into fused ring in the claimed bonding pattern (see Example 2 @ ¶¶148-150, as well as claim 4). These rings are replacements for benzene rings (see Table 1 and ¶¶57-59).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Beer’s benzene ring, part of the aza-benzofuran ring, with an azaborine ring in order to have the compound exhibit strong Metal-Ligand Charge-Transfer excited state character, which is believed to be desirable as it indicates a stable complex for device operation.
This suggests at least the following subset of compounds, represented by claimed Formulae I, II, and III, coordinated to a metal Ir (substituents not shown):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Wherein in Formula I and III, Y1 is B or N, Y2 is N or B, and Y3 is C, and form an aromatic BN ring, and in Formula II, Y1 is C, Y2 is B or N, and Y3 is N or B, and the B and N are adjacent ring atoms
Ring A is pyridine (6-membered aromatic ring),
Ring B with two adjacent RB is a group of Formula IV,
Wherein X is O, S, or Se,
A1 to A4 are each CRA1 to CRA4 or N, wherein one of A1 to A4 is N,
RA1 to RA4 are each defined by RA,
And * represents an attachment of the B ring to the aromatic BN ring,
Z1 and Z2 are independently selected from the group consisting of C and N;
RA and RB represent mono to the maximum allowable substitution, or no substitution, and each R1, RA and RB is hydrogen, deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acids, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof, and can optionally be joined to form a ring (¶15, , Re: R1, ¶26 of Kwong w.r.t. R3);
wherein the metal M is Ir (¶23);
wherein the metal M can be coordinated to other ligands (¶37).

Claim 2. Modified Beers teaches or suggests the compound of claim 1, wherein each RA and RB is hydrogen, deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acids, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof (¶15). 

Claim 3. Modified Beers teaches or suggests the compound of claim 1, wherein Z2 is C, and ring A is pyridine.

Claim 5. Modified Beers teaches or suggests the compound of claim 1, but not wherein ring A is a N-heterocyclic carbene with Z1 as a carbene atom.  
Kwong teaches metal complexes for organometallic compounds; these compounds have monoanionic bidentate ligands (see Table 2 @ ¶59). Kwong further teaches that ring A may be pyridine, or, alternatively, a NHC wherein prior art X1, analogous to Z2, is C (see ¶17, ¶¶18-20). Thus, Kwong suggests that pyridine and a NHC are equivalent rings which may be used in a ligand.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to tone of ordinary skill in the art to replace Beers’ pyridine ligand with ring A, a N-heterocyclic carbene with Z1 as a carbene atom, as this would have been the simple substitution of one known element for another with reasonable expectation of success (in this case, one neutral coordinating ring for another, with reasonable expectation of success suggested by Kwong’s teaching of equivalency). See MPEP §2143 B.

Claim 7. Modified Beers teaches or suggests the compound of claim 1,
wherein ring B together with two adjacent RB is a group of Formula IV:
wherein X is O, S, or Se (see ¶15),
A1 to A4 are each CRA1 to CRA4 or N, wherein one of A1 to A4 is N,
RA1 to RA4 are each defined by RA,
And * represents an attachment of the B ring to the aromatic BN ring.

Claim 8. Modified Beers teaches or suggests the compound of claim 1, wherein in the compounds of Formula I or Formula II, Y3 is C, and if Y1 is N, then Y2 is B, or if Y1 is B, then Y2 is N.  

Claim 9. Modified Beers teaches or suggests the compound of claim 1, wherein in the compounds of Formula III, Y1 is C, and if Y2 is N, then Y3 is B, or if Y2 is B, then Y3 is N.  

Claim 10. Modified Beers teaches or suggests the compound of claim 1, wherein the Ligand LA is selected from the claimed group (see rejection of claim 1, above).

Claim 11. Modified Beers teaches or suggests the compound of claim 1, wherein the compound has a formula of M(LA)x(LB)y (in general, from ¶15, and also due to specific and nonspecific compounds @ ¶25):
wherein LB and LC are each a bidentate ligand;
x is 1 or 2; y is 2 or 1; z is 0, i.e. LC is N/A; and x+y+z is the oxidation state of the metal M,
the bidentate ligands LB is second row, second ligand,
wherein each Y1 to Y8 (of applicable structures) are each carbon;
Ra and Rb independently represent from mono substitution to the maximum possible number of substitution, or no substitution;
each Ra and Rb is independently selected from the group consisting of hydrogen, deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, and combinations thereof, and combinations thereof (¶15). 

Claim 12. Modified Beers teaches or suggests the compound of claim 1, wherein the compound has a formula of M(LA)x(LB)y (in general, from ¶15, and also due to specific and nonspecific compounds @ ¶25):
wherein LB and LC are each a bidentate ligand;
x is 1 or 2; y is 2 or 1; z is 0, i.e. LC is N/A; and x+y+z is the oxidation state of the metal M,
the bidentate ligands LB is first row, rightmost ligand (substituted phenylpyridine ligand),
Ra and Rb independently represent from mono substitution to the maximum possible number of substitution, or no substitution;
each Ra and Rb is independently selected from the group consisting of hydrogen, deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, and combinations thereof, and combinations thereof (¶15). 

Claim 13. Modified Beers teaches or suggests the compound of claim 1, wherein LA26 is selected from the group consisting of at least LA26, LA148, LA270, LA482, LA609, LA821, LA948, LA1160, LA1287, LA1499 (in this case, starting from Beers’ exemplified LA ligands, see ¶22, and performing modification in view of Kwong) Realistically, the substituted equivalents and the ones with the change of ring A are likely obvious.

Claim 14.  Modified Beers teaches or suggests the compound of claim 13, wherein the compound is selected from compound Ax having a formula of at least M(LA26)3, etc., compound By having a formula of M(LA26)2(LB161), etc., and compound Cz having a formula of M(LA26)(LB161)2, etc. (see claim 13 for ligands); in all cases i is at least 161.

Claim 15. Beers teaches an organic light emitting device (OLED) (see Figs. 1-2 and ¶¶46-49) comprising:
an anode (anode 115 or 230);
a cathode (cathode 160 or 215);
and an organic layer disposed between the anode and the cathode (at least emissive layer 135, 220),
the organic layer including a compound… (see rejection of claim 1 re: compounds; scope overlaps with rejection of claim 1, above) 

Claim 16. Modified Beers teaches or suggests the OLED of claim 15, wherein the organic layer is an emissive layer and the compound is an emissive dopant, or the compound is a non-emissive dopant (¶30, ¶71). 

Claim 17. Modified Beers teaches or suggests the OLED of claim 15, wherein the organic layer further comprises a host, wherein the host comprises at least one chemical group selected from the group consisting of carbazole, dibenzothiphene, dibenzofuran, dibenzoselenophene, azacarbazole, aza-dibenzothiophene, aza-dibenzofuran, and aza-dibenzoselenophene (¶34).

Claim 18. Modified Beers teaches or suggests the OLED of claim 15, wherein the organic layer further comprises a host, which may be some of the compounds in the claimed group (see ¶35; first prior art compound is first claimed compound).

Claim 19. Beers teaches a consumer product (see ¶51) comprising:
an organic light-emitting device (OLED) (see ¶51; devices have OLEDs; see Figs. 1-2 and ¶¶46-49 for OLED), the OLED including:
an anode (anode 115 or 230);
a cathode (cathode 160 or 215);
and an organic layer disposed between the anode and the cathode (at least emissive layer 135, 220),
the organic layer including a compound… (see rejection of claim 1 re: compounds; scope overlaps with rejection of claim 1, above);
wherein the consumer product is selected from the group consisting of a flat panel display, a computer monitor, a television, a billboard, a light for interior or exterior illumination and/or signaling, a heads-up display, a fully transparent display, a flexible display, a laser printer, a telephone, a cell phone, a personal digital assistant (PDA), a laptop computer, a digital camera, a camcorder, a viewfinder, a micro-display that, a vehicle, a theater or stadium screen, and a sign (see ¶51).

Claim 20. Modified Beers teaches or suggests formulation comprising a compound of claim 1 (isolated product and/or product plus host, and/or product plus host in a solution, as layers may be deposited by solution based processes; see ¶49). 

Claims 1-3, 5-6, 8-10, 13, 15-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboyama, et al., US-20020063516-A1, in view of Kwong, et al., US-20140039192-A1.

Claim 1. Tsuboyama teaches a compound (see Tables @ 80, any combination of CyN with CyC= Qn1, Qn2, Qx, Qz1, Qz2, Cn1, Cn2, which may be generalized as shown below; substituents not shown):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Tsuboyama’s compound does not have a ligand of Formula I, II, or III, in that it has a benzene ring instead of an azaborine ring (as part of the quinoline, quinoxaline, quinazoline, or cinnoline ring), i.e. Y1, Y2, and Y3 are each C, instead of one being B, one being N, and the remainder being C. 
Kwong teaches that azaborine rings exhibit strong Metal-Ligand Charge-Transfer excited state character, which is believed to be desirable as it indicates a stable complex for device operation (see ¶¶61-62), and that azaborine moieties can be incorporated into fused rings in the claimed bonding pattern (see Example 2 @ ¶¶148-150, as well as claim 4). These rings are replacements for benzene rings (see Table 1 and ¶¶57-59).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Tsuboyama’s benzene ring, part of the quinoline, quinoxaline, quinazoline, or cinnoline ring, with an azaborine ring in order to have the compound exhibit strong Metal-Ligand Charge-Transfer excited state character, which is believed to be desirable as it indicates a stable complex for device operation.
This suggests at least the following subset of compounds, represented by claimed Formula II, coordinated to a metal Ir (substituents not shown):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


Wherein in Formula II, Y1 is B or N, Y2 is N or B, and Y3 is C, and form an aromatic BN ring, and in Formula II, Y1 is C, Y2 is B or N, and Y3 is N or B, and the B and N are adjacent ring atoms
Ring A is pyridine, pyrazine, pyrimidine, or pyrazole (5- or 6-membered aromatic ring),
Ring B with two adjacent RB is a pyridine, pyrimidine,  orpyridazine, (6-membered aromatic ring, as part of quinoline, quinoxaline, quinazoline, or cinnoline ring)
Z1 and Z2 are independently selected from the group consisting of C and N;
RA and RB represent mono to the maximum allowable substitution, or no substitution, and each R1, RA and RB is hydrogen, halide, alkyl, or combinations thereof (see ¶35 and, Re: R1, ¶26 of Kwong w.r.t. R3);
wherein the metal M is Ir, Rh or Pd (see ¶35);

Claim 2. Modified Tsuboyama teaches or suggests the compound of claim 1, wherein each RA and RB is hydrogen, halide, alkyl, or combinations thereof (see ¶35). 

Claim 3. Modified Tsuboyama teaches or suggests the compound of claim 1, wherein Z2 is C, and ring A is pyridine, pyrimidine, and imidazole, and optionally, each RA alkyl.  

Claim 5.  Modified Tsuboyama teaches or suggests the compound of claim 1, but not wherein ring A is a N-heterocyclic carbene with Z1 as a carbene atom.  
Kwong teaches metal complexes for organometallic compounds; these compounds have monoanionic bidentate ligands (see Table 2 @ ¶59). Kwong further teaches that ring A may be pyridine, or, alternatively, a NHC wherein prior art X1, analogous to Z2, is C (see ¶17, ¶¶18-20). Thus, Kwong suggests that pyridine and a NHC are equivalent rings which may be used in a ligand.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to tone of ordinary skill in the art to replace Tsuboyama’s pyridine ligand with ring A, a N-heterocyclic carbene with Z1 as a carbene atom, as this would have been the simple substitution of one known element for another with reasonable expectation of success (in this case, one neutral coordinating ring for another, with reasonable expectation of success suggested by Kwong’s teaching of equivalency). See MPEP §2143 B.

Claim 6. Modified Tsuboyama teaches or suggests the compound of claim 1, wherein ring B is selected from pyridine, pyrimidine, and pyrazole, and optionally, each RB alkyl.  

Claim 8. Modified Tsuboyama teaches or suggests the compound of claim 1, wherein in the compounds of Formula II, Y3 is C, and if Y1 is N, then Y2 is B, or if Y1 is B, then Y2 is N.  

Claim 9. Modified Tsuboyama teaches or suggests the compound of claim 1. While claim 9 further limits Formula III, it does not positively recite the ligand is represented by Formula III, and thus the claimed compounds still meet all the limitations of claim 9.  

Claim 10. Modified Tsuboyama teaches or suggests the compound of claim 1, wherein the Ligand LA is selected from first row, second or last entry, or second row, second or fourth entry (see rejection of claim 1, above).

Claim 13. Modified Tsuboyama teaches or suggests the compound of claim 1, wherein LA is selected from the group consisting of at least LA259, LA262, LA598, LA601, LA937, LA940, LA1276, LA1279 (in this case, starting from Tsuboyama’s exemplified ligands, see Table 1, and performing modification in view of Kwong). Realistically, the substituted equivalents and the ones with the change of ring A are likely obvious.

Claim 15. Tsuboyama teaches an organic light emitting device (OLED) (see Fig. 1 and ¶¶5-16, ¶40) comprising:
an anode (anode 14);
a cathode (cathode 11);
and an organic layer disposed between the anode and the cathode (at least luminescence layer 12),
the organic layer including a compound… (see rejection of claim 1 re: compounds; scope overlaps with rejection of claim 1, above). 

Claim 16. Modified Tsuboyama teaches or suggests the OLED of claim 15, wherein the organic layer is an emissive layer and the compound is an emissive dopant, or the compound is a non-emissive dopant (see ¶41, ¶70). 

Claim 19. Tsuboyama teaches a consumer product (see ¶76) comprising:
an organic light-emitting device (OLED) (see ¶76; devices have OLEDs; see Fig. 1 and ¶¶5-16, ¶40 for OLED), the OLED including:
an anode (anode 14);
a cathode (cathode 11);
and an organic layer disposed between the anode and the cathode (at least luminescence layer 12),
the organic layer including a compound… (see rejection of claim 1 re: compounds; scope overlaps with rejection of claim 1, above);
wherein the consumer product is selected from the group consisting of a flat panel display (see ¶76).

Claim 20. Modified Tsuboyama teaches or suggests formulation comprising a compound of claim 1 (isolated product itself may be regarded as a formulation). 

Claim 21. Modified Tsuboyama teaches or suggests the compound of claim 1, wherein the ring B is a 6 membered heterocyclic ring having at least one heteroatom (see above).
Modified Tsuboyama does not explicitly teach the compound has a formula of M(LA)x(LB)y(LC)z, wherein LB and LC are each a bidentate ligand which is different from LA, wherein x is 1 or 2; y is 1 or 2; z is 0 or 1; and x+y+z is the oxidation state of the metal. Instead, Tsuboyama only teaches homoleptic compounds.
Kwong teaches that, in general, compounds may be heteroleptic compounds instead of homoleptic compounds having a formula analogous to the claimed formula (see ¶¶29-30, ¶¶86-90). The ligands of the heteroleptic compounds may influence the emissive properties of the compound (see ¶90).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the compound have a formula of M(LA)x(LB)y(LC)z, wherein LB and LC are each a bidentate ligand which is different from LA, wherein x is 1 or 2; y is 1 or 2; z is 0 or 1; and x+y+z is the oxidation state of the metal, in order to influence the emissive properties of the compound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721